Order filed December 13, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                     _____________

                                  NO. 14-11-00935-CV
                                   ______________

                            RAJ KAMAR VATS, Appellant

                                            V.

                               SMRITA VATS, Appellee


                       On Appeal from the 311th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2007-22213


                                       ORDER

       This is an appeal from a judgment signed July 11, 2011. Appellant filed a timely
motion for new trial. The notice of appeal was due October 10, 2011. See Tex. R. App. P.
26.1. Appellant, however, filed his notice of appeal on October 21, 2011, a date within
fifteen days of the due date for the notice of appeal. A motion for extension of time is
“necessarily implied” when the perfecting instrument is filed within fifteen days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808
(Tex. App.—Houston [14th Dist.] 1998, no pet.).

       Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal on or before 10 days after the date of this order. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.




                                                PER CURIAM




                                            2